Citation Nr: 0948079	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  06-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for an upper torso 
injury including as secondary to a service connected 
thoracolumbar spine disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder including as secondary to a service 
connected thoracolumbar spine disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disorder including as secondary to a service 
connected thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002, May 2006, and January 
2007 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In May 2006, the 
Board remanded the claim for service connection for an upper 
torso injury.

As to the application to reopen the claim of service 
connection for a left knee disorder, the Board notes that the 
RO characterized this as a claim for a left leg disorder.  
The Board has recharacterized this issue because the Veteran 
on several occasions, including in March 2005, notified the 
RO that his claim for service connection for the left leg 
disorder was really a claim of service connection for a left 
knee disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).

As to both applications to reopen, the Board also notes that 
a March 2005 rating decision earlier denied service 
connection for these claims and that decision is final.  See 
38 U.S.C.A. § 7104, 7105 (West 2002).  Therefore, the Board 
may only consider these claims on a de novo basis if new and 
material evidence has been received since that prior final 
decision.  See 38 C.F.R. § 3.156 (2009).  

Next, the Board notes that in July 2006 the Veteran withdrew 
his claim of service connection for a psychiatric disorder 
including PTSD.  See 38 C.F.R. § 20.204(b) (2009) (a 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision).  Accordingly, the only issues 
on appeal are as stated on the cover page of this decision.

Similarly, the Board notes that in October 2008 the Veteran 
withdrew his claim for a personal hearing in connection with 
his appeal.  Therefore, adjudication of the current appeal 
may go forward without first scheduling the claimant for a 
hearing.

The applications to reopen claims of service connection for a 
left knee disorder and a left foot disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability (for 
VA purposes) in either ear at any time during the pendency of 
the appeal.

2.  Any current upper torso injury is not related to a 
disease or injury in service; any current upper torso injury 
was not caused or aggravated by the service connected 
thoracolumbar spine disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated by active service and sensorineural hearing loss 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  An upper torso injury was not incurred in or aggravated 
by active service; and an upper torso injury was not caused 
or aggravated by a service connected thoracolumbar spine 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

As to service connection for a bilateral hearing loss 
disability, the Board finds that the notice provided the 
Veteran in November 2006, prior to the January 2007 rating 
decision satisfies VA's 38 U.S.C.A. § 5103(a) notice 
requirement prior to the initial adjudication of the claim 
including notice regarding effective dates and disability 
ratings as per the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

As to service connection for an upper torso injury, the Board 
finds that the notice provided the Veteran in April 2002, 
prior to the August 2002 rating decision, along with the 
notice provided him in March 2003, June 2006, July 2006, 
October 2007, and March 2008, satisfies VA's 38 U.S.C.A. 
§ 5103(a) notice requirement including notice regarding 
effective dates and disability ratings as per the Court's 
holding in Dingess, supra.  While the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice prior to the 
initial adjudication of his claim, subsequently providing him 
with this notice followed by a readjudication of the claim in 
the May 2008 supplemental statement of the case "cures" any 
timing problem associated with this inadequate notice.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Moreover, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice due, in part, 
because the VCAA letters did not specifically list the issue 
on appeal (see Overton v. Nicholson, 20 Vet. App. 427, 443 
(2006)), the Board finds that this lack of notice is harmless 
error because a reasonable person could be expected to 
understand what was needed to substantiate his claims from 
reading the above letters as well as the August 2002 and 
January 2007 rating decisions, June 2006 and November 2007 
statements of the case, and May 2008 supplemental statement 
of the case.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that since the Veteran has not 
alleged that he has suffered any prejudice from the lack of 
notice, no prejudice can be found.  Id.

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
records relevant to the current appeal including all in-
service treatment records and all relevant and identified 
post-service treatment records.  In fact, in November 2007 
the Veteran notified VA that he had no further evidence to 
file in support of his appeal.  

While the Veteran was not provided a VA examination in 
connection with these claims, the Board finds that a remand 
for a VA examination is not required when, as in this appeal, 
the service treatment records are negative for the claimed 
disorders and the record is negative for the claimed 
disorders for over two decades after the claimant's 
separation from active duty, if ever.  See 38 U.S.C.A. 
§ 5103A(d); Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) 
(holding that if the evidence of record does not establish 
that the Veteran suffered an event, injury, or disease in 
service, no reasonable possibility exists that providing a 
medical examination or obtaining a medical opinion would 
substantiate the claim and therefore VA does not have an 
obligation to provide the claimant with such an examination 
or obtain an opinion because "a medical examination or 
opinion generally could not fill the gap left by the other 
evidence in establishing a service connection"); Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Regulations also provide that arthritis and 
sensorineural hearing loss will be presumed to have been 
incurred in-service if either disability manifests its self 
to a compensable degree within one year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due 
to his military service.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

In this regard, the Board will first consider whether the 
Veteran has a current disability because it is a condition 
precedent for establishing service connection.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; also see Hickson, 
supra.  

In this regard, the Board observes that neither service 
treatment records nor post-service treatment records show the 
Veteran being diagnosed with hearing loss in either ear as 
defined by 38 C.F.R. § 3.385.  Therefore, the Board must 
conclude that the preponderance of the competent and credible 
evidence does not show that the Veteran has been diagnosed 
with hearing loss in either ear at any time during the 
pendency of his appeal.  See Hickson, supra; McClain, supra.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, entitlement to service connection for bilateral 
hearing loss must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

As to the Veteran's, his ex-wife's, his child's, and his 
representative's writings to VA regarding the claimant having 
bilateral hearing loss, the Board does not find these 
assertions to be competent evidence of a current disability 
because as lay persons they do not have the required medical 
expertise to diagnose hearing loss as defined by VA because 
such a diagnosis requires medical expertise which they do not 
have.  See Davidson, supra; Buchanan, supra; Charles, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Upper Torso Injury

The Veteran contends that he has residuals of an in-service 
upper torso injury including neck and shoulder disorders.  In 
the alternative, it is alleged that his upper torso 
disability was caused or aggravated by his already service 
connected thoracic spine disability.  It is also requested 
that the Veteran be afforded the benefit of the doubt.

In this regard, the Board notes that service treatment record 
document the Veteran's complaints and treatment for leg 
length discrepancy and resulting low back pain.  A February 
1974 treatment record also noted the Veteran's complaints and 
treatment for a thoracic spine strain.  Moreover, a review of 
the record on appeal shows that the RO, in a March 1979 
rating decision, granted service connection for a chronic low 
back strain and starting in a subsequent February 2008 rating 
decision the RO recharacterized the Veteran's service 
connected disability as arthritis of the thoracolumbar spine.  
A review of the record suggests that the veteran is seeking 
service connection for upper torso problems, including 
shoulder and neck problems, which are separate and distinct 
from the already service-connected thoracolumbar spine 
arthritis.  

Turning to the merits of the claim of service connection for 
an upper torso injury under 38 C.F.R. § 3.303(a) due to in-
service incurrence, the Board finds that the Veteran is both 
competent and credible to report on the fact that, while on 
active duty, he had problems with the upper torso including 
pain and/or limitation of motion.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  

However, service treatment records are negative for 
complaints, diagnoses, or treatment related to an upper torso 
injury (involving the neck, shoulders or chest) or any 
chronic residuals from the alleged injury.  Accordingly, 
entitlement to service connection for an upper torso injury 
based on in-service incurrence must be denied despite the 
Veteran's assertions that he had problems with his upper 
torso while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that while the post-
service records are negative for the Veteran being diagnosed 
with residuals of an upper torso injury, they nonetheless 
show his complaints and treatment for cervical spine pain 
diagnosed as spinal stenosis in 2001.  While one of the 
treatment records from 2001 noted the Veteran's claim of 
having a seven year history of cervical spine pain, that 
claim is not supported by the treatment records which are 
negative for complaints, diagnoses, or treatment until 2001.  
Accordingly, the Board finds that the length of time between 
the Veteran's separation from active duty in 1975 and first 
being treated for any residuals of the claimed in-service 
upper torso injury in 2001 to be compelling evidence against 
finding continuity.  Put another way, the over twenty-five 
year gap between the Veteran's discharge from active duty and 
the first evidence of problems with his upper torso, other 
than due to his already service connected thoracolumbar spine 
disability, weighs heavily against his claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges that the Veteran, his 
ex-wife, his child, and his representative are competent to 
give evidence about what they see and the claimant is also 
competent to give evidence about what he feels; for example, 
the claimant is competent to report that he had problems with 
pain and limitation of motion since service.  See Davidson, 
supra; Jandreau, supra; Buchanan, supra; Charles, supra.  
However, upon review of the claims folders, the Board finds 
that the assertions that the Veteran has had a problem since 
service are not credible.  In this regard, his claims are 
contrary to what is found in the service treatment records as 
well as the post-service medical records.  The Board also 
finds it significant that the Veteran did not refer to an 
upper torso injury when he submitted his previous claims in 
1976, 1977, 1978, and 1982.  If he did have problems since 
active duty, it would appear only logical that he would claim 
such disability at those times.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (the Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  Therefore, entitlement to service connection for 
an upper torso injury based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As to the initial documentation of the disability after 
service under 38 C.F.R. § 3.303(d), the Board notes that the 
record is negative for a medical opinion finding a causal 
association or link between any upper torso disability and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein). 

As to the Veteran's, his ex-wife's, his child's, and his 
representative's claims that his upper torso disability was 
caused by an in-service injury, the Board finds that this 
disability may not be diagnosed by its unique and readily 
identifiable features and therefore the presence of the 
disorder is a determination "medical in nature" and not 
capable of lay observation.  See Davidson, supra; Jandreau, 
supra; Buchanan, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
this disability was caused by service is not credible.  
Routen, supra; see also Bostain, supra.  

Based on the discussion above, the Board also finds that 
service connection for an upper torso injury is not warranted 
based on the initial documentation of the disability after 
service because the weight of the competent and credible 
evidence is against finding a causal association or link 
between any post-service disorder and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d); Rabideau, supra.

Similarly, the Board finds that secondary service connection 
is not warranted under 38 C.F.R. § 3.310 because the record 
does not contain a medical opinion that the any upper torso 
disability was caused or aggravated by his service connected 
thoracolumbar spine disability.  Allen, supra.  Moreover, 
neither the Veteran, his ex-wife, his child, or his 
representative are competent and credible to provide this 
missing medical evidence because whether one disability 
caused or aggravated another disability may not be diagnosed 
by its unique and readily identifiable features and therefore 
the determination is "medical in nature" and not capable of 
lay observation.  See Davidson, supra; Jandreau, supra; 
Buchanan, supra; Charles, supra; Routen, supra; see also 
Bostain, supra.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for an 
upper torso injury on a direct and secondary basis.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; 38 C.F.R. 
§ 3.303.

Conclusion

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for an upper torso injury is denied.


REMAND

As to the applications to reopen claims of entitlement to 
service connection for a left knee disorder and a left foot 
disorder, the Board finds that a remand is required because 
the Veteran has not been provided notice of the regulations 
governing claims to reopen in a statement of the case (SOC) 
or a supplemental statement of the case (SSOC).  See 
38 C.F.R. §§ 3.156, 19.29, 19.31 (2009); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Likewise, the Board finds that a 
remand is required because the record fails to show that the 
Veteran was provided adequate 38 U.S.C.A. § 5103(a) notice as 
to these issues in accordance with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with the Court's holding in Kent, supra, 
38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. 
§ 3.159 which notice should include 
notice of 38 C.F.R. § 3.156.  

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
above paragraph, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case (SSOC) should be provided to the 
Veteran and his representative which SSOC 
includes, among other things, notice of 
38 C.F.R. § 3.156.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


